DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/445,435 the examiner acknowledges the applicant's submission of the amendment dated 10/26/2020. At this point, claims 1, 8, and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10/26/2020, with respect to 35 USC 102(a)(2) rejection of claims 1, 8, and 15 as being anticipated by Lo et al., (US 2018/0321980 A1) have been fully considered and are persuasive.
Applicant’s argument regarding claims 1, 8, and 15:
Lo's disclosure is substantially different from the claimed invention, which claims, among other things, "training a mathematical model, using the collected platform feature data for the plurality of distinct existing computational platforms, to devise a predictive model that is configured to predict, based on design parameters for a different computational platform in the particular class of computational platforms, a predicted performance measurement for the different computational platform when provided with design parameters for the different computational platform" as recited in claim 1. The claimed invention trains a model using design features from a plurality of different platforms to predict the performance of a new platform. The claimed invention does not use design features from the new platform, for which the model is trained to provide predictions, to train the model…
Therefore, Lo fails to disclose or suggests at least one element of claim 1. Accordingly, Lo does not and cannot anticipate claim 1. Independent claims 8 and 15 recite limitations substantially similar to the features discussed above and are patentable for the same reasons. Because the independent claims are patentable, the dependent claims are also patentable. For at least these reasons, withdrawal of the pending rejections under 35 U.S.C. §§102 and 103 is respectfully requested.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 8, and 15, taking claim 1 as exemplary: 
Though Lo et al., (US PGPUB 2018/0321980 A1), part of the prior art of record, teaches the use of predicting of benchmarking and execution time in paragraph [0006] and [0128] by predicting execution time for cores.
Though Chen et al., (US PGPUB 2015/0042369 A1), part of the prior art made of record, teaches predicting performance of different platforms by emulating and predicting the performance of an integrated circuits using machine learning techniques in paragraph [0022].
Though Ball (US Pat. No. 5,615,357), part of the prior art made of record, teaches the performance measurements of different platform designs including those not available for testing with the use of prediction in column 15 lines 35-45 by simulating of processing designs and predicting to performance of those processing lines.
The primary reason for marking of allowable subject matter of independent claims 1, 8, and 15, taking claim 1 as exemplary,  in the instant application, is the combination with the inclusion in these claims of the limitations of a method, system, and non-transitory computer readable storage medium comprising:
“a performance measurement for each of the plurality of distinct existing computational platforms to complete a benchmarking software component; training a mathematical model, using the collected platform feature data for the plurality of distinct existing computational platforms, to devise a predictive model that is configured to predict
predicting, with the predictive model, a performance measurement of for a new computational platform that is not available for testing based on design parameters for the new computational platform; and selecting a computational platform using the predicted performance measurement.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of machine learning with predicting of execution time for different computation platforms, it does not teach the training based on collected feature data to derive a predictive model for a computational platform and then predicting, with the predictive model, a performance measurement of for a new computational platform that is not available for testing based on design parameters for the new computational platform; and selecting a computational platform using the predicted performance measurement.

Dependent claim(s) 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8, and 15 upon which claims 2-7, 9-14, and 16-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124